that he would appeal appellant's sentence. Appellant did not provide any
                facts indicating that he believed an appeal had been filed or that he filed
                his petition within a reasonable time of learning that counsel had not filed
                an appeal. See id. at 254-55, 71 P.3d at 507-08. Thus, we conclude that
                the district court did not err in rejecting this good cause argument.
                            Appellant also claimed that the law library was not equipped
                to assist someone who lacked legal knowledge, that he was mentally ill
                and had been taken advantage of by other inmates, and that he had been
                placed in protected segregation. Appellant's lack of legal knowledge does
                not constitute good cause. Phelps v. Dir., Nev. Dep't of Prisons, 104 Nev.
                656, 660, 764 P.2d 1303, 1306 (1988). As to his assertions that he was
                mentally ill and placed in segregation, he failed to specify any facts as to
                how this impeded him from filing a timely post-conviction petition.      See
                Hathaway, 119 Nev. at 254-55, 71 P.3d at 507-08. Therefore, the district
                court did not err in denying his petition as procedurally barred.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 2




                                                                                          J.
                                                            Saitta


                      2We deny appellant's motion for a stay and abeyance. We have
                reviewed all documents that appellant has submitted in proper person to
                the clerk of this court in this matter, and we conclude that no relief based
                upon those submissions is warranted. To the extent that appellant has
                attempted to present claims or facts in those submissions which were not
                previously presented in the proceedings below, we have declined to
                consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. Douglas W. Herndon, District Judge
                     Raffick Sahibjohn
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) 1947A